DETAILED ACTION
Status of Claims 
This is a first office action on the merits in response to the application filed on5/27/2021. 
Claims 1-20 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application claims priority of Foreign Application KR10-2020-0070999 filed on 6/11/2020. Applicant's claim for the benefit of this prior-filed application is acknowledged. Acknowledgment is made of applicant' s claim for foreign priority under 35 U.S.C. 119 (a)-(d).

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/27/2021 and 1/3/2022. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.    
            In the instant case (Step 1), claims 1-10 are directed toward a process and claims 11-20 are directed toward a system; which are statutory categories of invention. Additionally (Step 2A Prong One), the independent claims are directed toward a control method of an electronic device, the control method comprising: obtaining first demand information related to a service demand of a prediction target item at a first time point, the first time point being after a Last-time Buy (LTB) point of the prediction target item; obtaining inventory information on the prediction target item at the first time point; identifying at least one similar item based on a comparison between service demand characteristics of the at least one similar item and service demand characteristics of the prediction target item; obtaining similar item information related to a service demand of the identified at least one similar item; obtaining demand forecast information after the first time point on the prediction target item based on the first demand information and the similar item information; and identifying whether an abnormal state has occurred at the first time point by comparing the demand forecast information after the first time point and the inventory information (Organizing Human Activity and Mental Processes), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Organizing Human Activity because the claimed limitations are receiving demand and inventory information to determine a forecast for identifying if the inventory will meet the demand, which is a commercial interaction. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Processes because the claimed limitations are receiving demand and inventory information to determine a forecast for identifying if the inventory will meet the demand, which can be done in the human mind using pen and paper.
Step 2A Prong Two: In this application, even if not directed toward the abstract idea, the above “a control method of an electronic device, the control method comprising: obtaining first demand information; obtaining inventory information on the prediction target item at the first time point; obtaining similar item information” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “electronic device, external electronic device; electronic device comprising: a memory comprising at least one instruction; and a processor configured to execute the at least one instruction to” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-10 and 12-20 further narrow the abstract idea and dependent claims 2, 7, 10, 12, 17, and 20 additionally recite “obtaining the demand forecast information by inputting the first demand information; transmitting the identified response information to an external electronic device; receiving identification information” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “external electronic device” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05).
The Examiner further notes that the claimed use of “wherein the demand forecast model comprises one from among an artificial neural network model, a logistic regression model, a support vector machine model, or a random forest and gradient boosting model” (e.g. machine learning) is merely adding the words apply it with the judicial exception currently as no details as to how the machine learning is being used has been claimed (See PEG 2019 and MPEP 2106.05).
The claimed “electronic device, external electronic device; electronic device comprising: a memory comprising at least one instruction; and a processor configured to execute the at least one instruction to” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claims 1-10; System claims 11-20 recite a electronic device, external electronic device; electronic device comprising: a memory comprising at least one instruction; and a processor configured to execute the at least one instruction to; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0154-0156 and Figures 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “a control method of an electronic device, the control method comprising: obtaining first demand information; obtaining inventory information on the prediction target item at the first time point; obtaining similar item information” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-10 and 12-20 further narrow the abstract idea identified in the independent claims.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claims 2, 7, 10, 12, 17, and 20 additionally recite “obtaining the demand forecast information by inputting the first demand information; transmitting the identified response information to an external electronic device; receiving identification information” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “external electronic device” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1-20: Claims 1 and 11 recite “similar item”. The term “similar item” is a relative term which renders the claim indefinite. The term “similar item” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore the claims are rejected as being indefinite due to lack of clarity.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-4, 6-14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flunkert et al. (US 10,936,947 B1) in view of John et al. (US 2007/0016467 A1).

Regarding Claim 1: Flunkert et al. teach a control method of an electronic device, the control method comprising (See Figure 1 and Figure 12): 
obtaining first demand information related to a service demand of a prediction target item at a first time point, the first time point being after a Last-time Buy (LTB) point of the prediction target item (See Figure 1 – “110, 120”, Figure 5 – “501”, Figure 7 – “701, 704”, column 6 lines 25-48 – “training data sources 105 may include at least one source from which observed item demand time series 110 for some set of items may be obtained, and one source from which feature metadata 120 may be obtained … metadata 120 may itself be collected from a plurality of entities—e.g., information regarding price changes or sale periods may be obtained from a pricing database and/or a marketing/promotions database, out-of-stock information may be obtained from an inventory database, holiday-related information may be obtained from geographic-region-specific calendars, and so on”, column 15 lines 25-58, and claim 1); 
obtaining inventory information on the prediction target item at the first time point (See Figure 1, Figure 7, Figure 9, column 6 lines 25-48, column 16 lines 45-67 – “item introduction timing information (e.g., when the item was added to an inventory represented by the input demand time series”, and column 18 lines 12-22 – “The predicted demand for a particular item Ij of an inventory is represented along the Y-axis”); 
identifying at least one similar item based on a comparison between service demand characteristics of the at least one similar item and service demand characteristics of the prediction target item (See Figure 1, Figure 7, column 16 lines 46-67 – “determine the similarity of a target item to various subsets of the items whose demand observations were used for training. For example, in some embodiments, the model may be able to determine similarities between items based on item prices or price ranges, a product category associated with the item, item introduction timing information (e.g., when the item was added to an inventory represented by the input demand time series, which may also be referred to as the “age” of the item), or marketing information associated with the item (such as promotion periods, price reductions, etc.)”, and column 17 lines 3-30 – “metadata entries which can be used to identify similarities between the target item and items used for training”); 
obtaining similar item information related to a service demand of the identified at least one similar item (See Figure 1, Figure 7, column 16 lines 46-67 – “The request may include, for example, information which can be used to determine the similarity of a target item to various subsets of the items whose demand observations were used for training”, and column 17 lines 3-30 – “The input provided for the prediction runs of the RNN model may include, for example, a time series of demand of the target item itself (if such a time series is available) and/or metadata entries which can be used to identify similarities between the target item and items used for training”); 
obtaining demand forecast information after the first time point on the prediction target item based on the first demand information and the similar item information (See Figure 1 – “170, 180, 185”, Figure 7 – “716, 719”, Figure 8, column 7 lines 54-67 – “After the RNN model 152 has been trained, it may be used to generate probabilistic demand forecasts, e.g., in response to requests 170 received via programmatic interfaces 172”, column 8 lines 13-35, column 16 lines 46-67, and claim 1 – “obtain respective probabilistic demand forecasts for the different target items using a plurality of executions of the same recurrent neural network model, wherein the respective probabilistic demand forecasts comprise respective aggregations of individual demand forecasts indicated by respective executions of the plurality of executions; and provide, via a programmatic interface, respective representations of the probabilistic demand forecasts”); 
and identifying whether a “forecast” state has occurred at the first time point by comparing the demand forecast information after the first time point and the inventory information (See Figure 1, Figure 7, Figure 9, column 6 lines 25-48, column 7 lines 54-67, column 8 lines 13-35, column 16 lines 45-67, column 18 lines 12-22 – “The predicted demand for a particular item Ij of an inventory is represented along the Y-axis”, and claim 1 – “obtain respective probabilistic demand forecasts for the different target items using a plurality of executions of the same recurrent neural network model, wherein the respective probabilistic demand forecasts comprise respective aggregations of individual demand forecasts indicated by respective executions of the plurality of executions; and provide, via a programmatic interface, respective representations of the probabilistic demand forecasts”).

Flunkert et al. does not specifically disclose an “abnormal” state. However, John et al. further teach identifying whether an “abnormal” state has occurred (See Paragraph 0027, Paragraph 0042, Paragraph 0054, Paragraph 0056, and claim 6 – “comparing one of the first demand data and the second demand to previous demand data from a corresponding one of the first forecast demand data stream and the second forecast demand data stream; and updating the combining if the comparing shows a difference exceeding a threshold”).
The teachings of Flunkert et al. and John et al. are related because both are analyzing forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the forecasting system of Flunkert et al. to incorporate the abnormal state of John et al. in order to better predict if something needs to be addressed based on the forecast. 

Regarding Claim 2: Flunkert et al. in view of John et al. teach the limitations of claim 1. Flunkert et al. further teach wherein the obtaining the demand forecast information comprises: generating a demand forecast model based on the similar item information; and obtaining the demand forecast information by inputting the first demand information to the generated demand forecast model (See Figure 1 – “170, 180, 185”, Figure 7 – “716, 719”, Figure 8, column 7 lines 54-67 – “After the RNN model 152 has been trained, it may be used to generate probabilistic demand forecasts, e.g., in response to requests 170 received via programmatic interfaces 172”, column 8 lines 13-35, column 16 lines 46-67 – “The request may include, for example, information which can be used to determine the similarity of a target item to various subsets of the items whose demand observations were used for training”, and claim 1 – “obtain respective probabilistic demand forecasts for the different target items using a plurality of executions of the same recurrent neural network model, wherein the respective probabilistic demand forecasts comprise respective aggregations of individual demand forecasts indicated by respective executions of the plurality of executions; and provide, via a programmatic interface, respective representations of the probabilistic demand forecasts”).

Regarding Claim 3: Flunkert et al. in view of John et al. teach the limitations of claim 2. Flunkert et al. further teach wherein the similar item information comprises second demand information corresponding to a service demand of the at least one similar item at the first point and demand information on the at least one similar item after the first time point (See Figure 1, Figure 7, column 16 lines 46-67 – “The request may include, for example, information which can be used to determine the similarity of a target item to various subsets of the items whose demand observations were used for training”, and column 17 lines 3-30 – “The input provided for the prediction runs of the RNN model may include, for example, a time series of demand of the target item itself (if such a time series is available) and/or metadata entries which can be used to identify similarities between the target item and items used for training”).

Regarding Claim 4: Flunkert et al. in view of John et al. teach the limitations of claim 3. Flunkert et al. further teach wherein the demand forecast model comprises a model, and wherein, based on using the second demand information as an input variable, the model is trained so that demand forecast information on the prediction target item is output as a dependent variable (See Figure 1, Figure 7 – “716, 719”, column 16 lines 46-67 – “The request may include, for example, information which can be used to determine the similarity of a target item to various subsets of the items whose demand observations were used for training”, and column 17 lines 3-30 – “The input provided for the prediction runs of the RNN model may include, for example, a time series of demand of the target item itself (if such a time series is available) and/or metadata entries which can be used to identify similarities between the target item and items used for training”).

Flunkert et al. do not specifically disclose a decision tree model. However, John et al. further teach wherein the demand forecast model comprises a “decision tree model” (See Figure 5, Paragraph 0042 – “A rule engine 266 is included to evaluate the demand data using the decision trees”, Paragraph 0051, claim 1, and claim 7).
The teachings of Flunkert et al. and John et al. are related because both are analyzing forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the forecasting system of Flunkert et al. to incorporate the decision tree model of John et al. in order to better predict the chance of certain outcomes occurring.

Regarding Claim 6: Flunkert et al. in view of John et al. teach the limitations of claim 1. Flunkert et al. do not specifically disclose the following. However, John et al. further teach wherein the identifying whether the abnormal state has occurred further comprises: identifying, based on the demand forecast information after the first time point and the inventory information being different by a pre-set value or more, that the abnormal state has occurred (See Paragraph 0027, Paragraph 0042, Paragraph 0054, Paragraph 0056, and claim 6 – “comparing one of the first demand data and the second demand to previous demand data from a corresponding one of the first forecast demand data stream and the second forecast demand data stream; and updating the combining if the comparing shows a difference exceeding a threshold”).
The teachings of Flunkert et al. and John et al. are related because both are analyzing forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the forecasting system of Flunkert et al. to incorporate the abnormal state of John et al. in order to better predict if something needs to be addressed based on the forecast.

Regarding Claim 7: Flunkert et al. in view of John et al. teach the limitations of claim 1. Flunkert et al. do not specifically disclose the following.  However, John et al. further teach further comprising: identifying, based on identifying that the abnormal state has occurred at the first time point, response information on the abnormal state; and transmitting the identified response information to an external electronic device (See Paragraph 0027, Paragraph 0042, Paragraph 0054, Paragraph 0056, and claim 6 – “comparing one of the first demand data and the second demand to previous demand data from a corresponding one of the first forecast demand data stream and the second forecast demand data stream; and updating the combining if the comparing shows a difference exceeding a threshold”).
The teachings of Flunkert et al. and John et al. are related because both are analyzing forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the forecasting system of Flunkert et al. to incorporate the abnormal state of John et al. in order to better predict if something needs to be addressed based on the forecast.

Regarding Claim 8: Flunkert et al. in view of John et al. teach the limitations of claim 1. Flunkert et al. further teach: 
obtaining, based on identifying that the state has not occurred at the first time point, third demand information related to a service demand of the prediction target item at a second time point, the second time point being after the first time point (See Figure 1 – “110, 120”, Figure 5 – “501”, Figure 7 – “701, 704”, column 6 lines 25-48 – “training data sources 105 may include at least one source from which observed item demand time series 110 for some set of items may be obtained, and one source from which feature metadata 120 may be obtained … metadata 120 may itself be collected from a plurality of entities—e.g., information regarding price changes or sale periods may be obtained from a pricing database and/or a marketing/promotions database, out-of-stock information may be obtained from an inventory database, holiday-related information may be obtained from geographic-region-specific calendars, and so on”, column 15 lines 25-58, claim 1, and the Examiner notes that the forecast predictions of Flunkert et al. can be run and re-run any number of times based on users needs/inputs); 
obtaining inventory information of the prediction target item at the second time point (See Figure 1, Figure 7, Figure 9, column 6 lines 25-48, column 16 lines 45-67 – “item introduction timing information (e.g., when the item was added to an inventory represented by the input demand time series”, and column 18 lines 12-22 – “The predicted demand for a particular item Ij of an inventory is represented along the Y-axis”); 
obtaining demand forecast information after the second time point on the prediction target item by using the third demand information and the similar item information (See Figure 1 – “170, 180, 185”, Figure 7 – “716, 719”, Figure 8, column 7 lines 54-67 – “After the RNN model 152 has been trained, it may be used to generate probabilistic demand forecasts, e.g., in response to requests 170 received via programmatic interfaces 172”, column 8 lines 13-35, column 16 lines 46-67, and claim 1 – “obtain respective probabilistic demand forecasts for the different target items using a plurality of executions of the same recurrent neural network model, wherein the respective probabilistic demand forecasts comprise respective aggregations of individual demand forecasts indicated by respective executions of the plurality of executions; and provide, via a programmatic interface, respective representations of the probabilistic demand forecasts”); 
and identifying whether the state has occurred by comparing the demand forecast information after the second time point and inventory information on the prediction target item at the second time point (See Figure 1, Figure 7, Figure 9, column 6 lines 25-48, column 7 lines 54-67, column 8 lines 13-35, column 16 lines 45-67, column 18 lines 12-22 – “The predicted demand for a particular item Ij of an inventory is represented along the Y-axis”, claim 1 – “obtain respective probabilistic demand forecasts for the different target items using a plurality of executions of the same recurrent neural network model, wherein the respective probabilistic demand forecasts comprise respective aggregations of individual demand forecasts indicated by respective executions of the plurality of executions; and provide, via a programmatic interface, respective representations of the probabilistic demand forecasts”, and the Examiner notes that the forecast predictions of Flunkert et al. can be run and re-run any number of times based on users needs/inputs).

Flunkert et al. do not specifically disclose an abnormal state. However, John et al. further teach identifying whether an “abnormal” state has occurred (See Paragraph 0027, Paragraph 0042, Paragraph 0054, Paragraph 0056, and claim 6 – “comparing one of the first demand data and the second demand to previous demand data from a corresponding one of the first forecast demand data stream and the second forecast demand data stream; and updating the combining if the comparing shows a difference exceeding a threshold”).
The teachings of Flunkert et al. and John et al. are related because both are analyzing forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the forecasting system of Flunkert et al. to incorporate the abnormal state of John et al. in order to better predict if something needs to be addressed based on the forecast.

Regarding Claim 9: Flunkert et al. in view of John et al. teach the limitations of claim 2. Flunkert et al. further teach wherein the demand forecast model comprises one from among an artificial neural network model, a logistic regression model, a support vector machine model, or a random forest and gradient boosting model (See Figure 1 – “170, 180, 185”, Figure 7 – “716, 719”, Figure 8, column 7 lines 54-67 – “After the RNN model 152 has been trained, it may be used to generate probabilistic demand forecasts, e.g., in response to requests 170 received via programmatic interfaces 172”, column 8 lines 13-35, column 16 lines 46-67, and claim 1 – “obtain respective probabilistic demand forecasts for the different target items using a plurality of executions of the same recurrent neural network model, wherein the respective probabilistic demand forecasts comprise respective aggregations of individual demand forecasts indicated by respective executions of the plurality of executions; and provide, via a programmatic interface, respective representations of the probabilistic demand forecasts”).

Regarding Claim 10: Flunkert et al. in view of John et al. teach the limitations of claim 1. Flunkert et al. further teach wherein the obtaining the inventory information comprises: receiving identification information on the prediction target item and information for demand forecasting of the prediction target item from an external electronic device; and identifying the first demand information based on the identification information on the prediction target item and information for demand forecasting of the prediction target item (See Figure 1, Figure 7, Figure 9, column 6 lines 25-48, column 16 lines 45-67 – “The forecaster may receive a request for a probabilistic demand forecast for one or more target items (some of which might not have had demand time series used for training the RNN model, or may have much shorter time series available than were used for training the RNN model) (element 716). The request may include, for example, information which can be used to determine the similarity of a target item to various subsets of the items whose demand observations were used for training. For example, in some embodiments, the model may be able to determine similarities between items based on item prices or price ranges, a product category associated with the item, item introduction timing information (e.g., when the item was added to an inventory represented by the input demand time series, which may also be referred to as the “age” of the item), or marketing information associated with the item (such as promotion periods, price reductions, etc.). Such information may be used to determine input features to be provided as input to the trained model … The request may also include a time series of demand observations for the target item itself, which may in some cases be shorter (i.e., have fewer elements than) than the time series for various other items used as part of the training set for the RNN model”, and column 18 lines 12-22 – “The predicted demand for a particular item Ij of an inventory is represented along the Y-axis”).

Regarding Claims 11-14 and 16-20: Claims 11-14 and 16-20 recite limitations already addressed by the rejections of claims 1-4 and 6-10 above; therefore the same rejections apply.

Claims 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flunkert et al. (US 10,936,947 B1) in view of John et al. (US 2007/0016467 A1) and further in view of Anderson et al. (US 2015/0317589 A1).

Regarding Claims 5 and 15: Flunkert et al. in view of John et al. teach the limitations of claim 1. Flunkert et al. further teach wherein the at least one similar item is identified through a clustering model, and the at least one similar item belongs to a same cluster as the prediction target item in the clustering model (See Figure 1, Figure 7, column 16 lines 46-67 – “determine the similarity of a target item to various subsets of the items whose demand observations were used for training. For example, in some embodiments, the model may be able to determine similarities between items based on item prices or price ranges, a product category associated with the item, item introduction timing information (e.g., when the item was added to an inventory represented by the input demand time series, which may also be referred to as the “age” of the item), or marketing information associated with the item (such as promotion periods, price reductions, etc.)”, and column 17 lines 3-30 – “metadata entries which can be used to identify similarities between the target item and items used for training”).
Flunkert et al. in view of John et al. do not specifically disclose a “K-means clustering model”. However, Anderson et al. further teach wherein the at least one similar item is identified through a “K-means clustering model” (See Abstract, Paragraph 0149 – “A Gaussian mixture model is a probabilistic model that assumes all the data points are generated from a mixture of a finite number of Gaussian distributions with unknown parameters. Mixture models can be understood as generalizing k-means clustering to incorporate information about the covariance structure of the data as well as the centers of the latent Gaussians”, Paragraph 0180, and claim 10).
The teachings of Flunkert et al. and John et al. are related because both are analyzing forecasts. Therefore it would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention to have modified the forecasting system of Flunkert et al. in view of John et al. to incorporate the k-means clustering method of Anderson et al. in order to better predict similarity between attributes thereby allowing better forecasts to be created.

Conclusion
The prior art made of record, but not relied upon is considered pertinent to Applicant's disclosure is listed on the attached PTO-892 and should be taken into account / considered by the Applicant upon reviewing this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW D HENRY whose telephone number is (571)270-0504.  The examiner can normally be reached on Monday-Thursday 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN EPSTEIN can be reached on (571)-270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MATTHEW D HENRY/Primary Examiner, Art Unit 3683